DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 11/13/2020 has been entered. Claims 1-2 and 5-20 are pending in this US patent application. Claims 12-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2020.
Claims 1-2, 5-11, and 19-20 are currently under examination and were examined on their merits.

Withdrawn Rejections
	All rejections of claims 3-4 set forth in the previous Office action are withdrawn in light of the amendment of 11/13/2020, which cancelled these claims.
	The rejection of claims 1-11 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 11/13/2020, which amended claim 1 to have clear antecedent basis for all limitations and removed the recitation of a broad and a narrow limitation in claims 2, 6, 7, and 11.
withdrawn in light of the amendment of 11/13/2020, which amended claim 1 to recite that the sample comprising REP1 is from a cell genetically engineered to express REP1 by transduction with an AAV vector.
	The rejection of claims 1-2 and 5-11 under 35 U.S.C. 103 as being unpatentable over Cremers in view of Voytas as set forth in the previous Office action is withdrawn in light of the amendment of 11/13/2020, which brought the limitations of previous claims 3-4 into claim 1.

Claim Interpretation
	Claims 9 and 10 recite that the method of claim 1 is for determining the activity of or for quality control analysis of a REP1-encoding gene therapy vector, respectively. These limitations recite the intended use of the method of claim 1. A clause in a method claim does not receive weight when it simply expresses the intended use of a process step positively recited. See MPEP § 2111.04 (I). The Examiner notes that the method of claim 1 does not recite a gene therapy vector of any sort or a method of treating choroidemia. Any prior art that reads on the method of claim 1 will be interpreted to read on the limitations of claims 9 and 10 as well.

Claim Objections
Claim 20 is newly objected to as necessitated by amendment because of the following informalities:

Claim 20 recites “the amount of lipidated Rab6a produce”. This limitation should read “the amount of lipidated Rab6a product”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 5-7, and 9-11 remain rejected, and claim 20 is newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Cremers et al., J. Biol. Chem. 269(3): 2111-2117 (1994) (cited on the IDS filed 08/28/2018), in view of Vasireddy et al., PLoS ONE 8(5): e61396 (2013; cited on the IDS filed 08/28/2018), as evidenced by Zahraoui et al., J. Biol. Chem. 264(21): 12394-12401 (1989).

Cremers teaches an assay in which Rab GGTase is mixed with geranylgeranyl pyrophosphate, either REP1 or REP2, and a Rab protein (page 2112, left column, paragraph 4; cf. claims 7 and steps (a) and (b) of claim 1). When Rab6 is used as the protein, the geranylgeranylation of Rab6 can be monitored (page 2114, right column, Figure 6; cf. claims 9-11 and step (c) of claim 1; please note the Examiner’s interpretation of claims 9 and 10 above under Claim Interpretation). Recombinant REP1 was used in all experiments (page 2112, left column, paragraph 4; cf. claim 2). The Rab6 used in the experiments was greater than 95% pure as judged by SDS-PAGE (page 2112, right column, paragraph 1; cf. claim 5). In addition, Cremers teaches that the Rab6 assays contain 30 ng of Rab GGTase in a 50 µL volume, along with 0.5, 1.0, 
Cremers cites Zahraoui as the source of their human Rab6 protein (page 2112, left column, paragraph 5). The sequence provided in Zahraoui for human Rab6 (page 12396, Figure 1) is identical to SEQ ID NO.: 1 of the instant application, which is Rab6a. As such, the Rab6 of Cremers is Rab6a (cf. claim 1).

However, Cremers does not teach the Rab6a:Rab GGTase molar ratio as recited in instant claim 6. In addition, Cremers does not teach that the recombinant REP1 used in the assay is produced by expression from an AAV vector as recited in instant claim 1.

Vasireddy teaches that REP1 can be produced by expression from a recombinant adeno-associated virus carrying the full-length human REP1 cDNA (see entire document, including page 2, right column, paragraph 3; cf. claims 1 and 2; the Examiner notes that any REP1 purified from cells that express REP1 from an AAV vector can be interpreted as a “lysate” from those cells).

While Cremers does not teach that the REP1 used in the Rab GGTase activity assay was produced by expression from an AAV vector, it would have been obvious to one of ordinary skill in the art to do so because Vasireddy teaches that REP1 can be produced by expression from a recombinant adeno-associated virus and because REP1 
Because Cremers does not disclose the molecular weight of the Rab GGTase used in the assay, the concentration given in ng/µL for Rab GGTase cannot be directly compared to the concentration given in µM for Rab6a. However, the claimed molar ratio would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of Rab6a and Rab GGTase in the assay because the concentrations of the enzyme and substrate in an enzyme assay are art-recognized, result-effective variables known to affect the rate of the 
Therefore, claims 1, 2, 5-7, 9-11, and 20 are rendered obvious by Cremers in view of Vasireddy, as evidenced by Zahraoui, and are rejected under 35 U.S.C. 103.

Claims 1-2, 5-11, and 20 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Cremers et al., J. Biol. Chem. 269(3): 2111-2117 (1994) (cited on the IDS filed 08/28/2018), in view of Vasireddy et al., PLoS ONE 8(5): e61396 (2013; cited on the IDS filed 08/28/2018), and Voytas et al., Curr. Protocols Immunol. Suppl. 50: A.3J.1-A.3J.10 (2002), as evidenced by Zahraoui et al., J. Biol. Chem. 264(21): 12394-12401 (1989).

As discussed above, claims 1, 2, 5-7, 9-11, and 20 are rendered obvious by Cremers in view of Vasireddy, as evidenced by Zahraoui. However, Cremers does not teach that the radiolabeled, lipidated Rab6a product is detected by autoradiography as recited in instant claim 8.

Voytas teaches the detection of radiolabeled proteins by resolving the proteins using polyacrylamide gel electrophoresis and then using the gel to obtain an autoradiographic image, either on film or a phosphor screen, which can then be used to determine the relative quantities of the radiolabeled molecules in the sample (see entire document, including page A.3J.9, under “Background Information”; cf. claim 8).


Therefore, claims 1-2, 5-11, and 20 are rendered obvious by Cremers in view of Vasireddy and Voytas, as evidenced by Zahraoui, and are rejected under 35 U.S.C. 103.

Claims 1-2, 5-7, and 9-11 remain rejected, and claims 19-20 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Cremers et al., J. Biol. Chem. 269(3): 2111-2117 (1994) (cited on the IDS filed 08/28/2018), in view of Vasireddy et al., PLoS ONE 8(5): e61396 (2013; cited on the et al., Nature Chem. Biol. 5(4): 227-235 (2009), as evidenced by Zahraoui et al., J. Biol. Chem. 264(21): 12394-12401 (1989).

As discussed above, claims 1-2, 5-7, 9-11, and 20 are rendered obvious by Cremers in view of Vasireddy, as evidenced by Zahraoui. However, these references do not teach that biotin-geranylpyrophosphate (B-GPP) can be used as the substrate for Rab GGTase as recited in claim 19.

Nguyen teaches that the prenylation of proteins, including Rab6a, can be detected by adding Rab GGTase, REP1, and B-GPP to protein solutions, removing the biotinylated proteins with streptavidin beads, eluting the proteins, and detecting with mass spectrometry or western blotting (see entire document, including page 234, left column, paragraphs 2-3 [discussion of assay protocol], and page 233, left column [discussion of Rab6A detection]).

While Cremers and Vasireddy do not teach that the Rab6a lipidation is monitored using by using a biotinylated lipid donor and detecting biotinylated Rab6a, it would have been obvious to one of ordinary skill in the art to substitute the biotinylation and subsequent detection via western blotting or mass spectrometry of Nguyen for the separation by ethanol/HCl precipitation and filtration and detection by scintillation counting in the method rendered obvious by Cremers and Vasireddy because Nguyen teaches that the lipidation of Rab6a by Rab GGTase can be detected by using B-GPP as a lipid donor and detecting the biotinylated Rab6a product by western blot or mass 
Therefore, claims 1-2, 5-7, 9-11, and 19-20 are rendered obvious by Cremers in view of Vasireddy and Nguyen, as evidenced by Zahraoui, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-11 remain provisionally rejected, and claims 19-20 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, and 8-21 of copending Application No. 16/757020 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘020 also disclose contacting a REP1 protein obtained from an AAV vector with a Rab6a protein, a Rab GGTase, and a lipid donor substrate to produce a lipidated Rab6a and then detecting the lipidated Rab6a.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Cremers in view of Vasireddy. Applicant states that Vasireddy teaches that REP1 can prenylate Rab27 but makes no mention of Rab6. Applicant states that one of skill in the art would not look to Vasireddy, which teaches solely Rab27, to arrive at the present claims, which recite the use of Rab6a as a REP1 substrate (remarks, pages 7-8). This argument has been fully considered but has not been found persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner notes that the above-presented rejection is not predicated upon Vasireddy alone but, rather, upon the combination of Cremers and Vasireddy. Cremers teaches the use of Rab6a as a Rab GGTase substrate in the presence of REP1, which is sufficient to render such use obvious to one of ordinary skill in the art. Regarding Applicant’s argument that Vasireddy teaches the prenylation of Rab27 and not Rab6a, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Vasireddy is cited only for the teaching of expressing REP1 by transduction with an 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.